DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
3.	Claim 11 is amended.
4.	Claims 5, 6 and 12 are previously canceled.
5.	Claims 1-4, 7-11 and 13-20 are remaining in the application, of which claims 16-20 are previously withdrawn from consideration as directed to a non-elected invention; any withdrawn claims 16-20 not canceled by applicant at the time of any allowance of any remaining claims in the application, will be canceled by the examiner at the time of such allowance of such claims.
6.	Claims 1-4, 7-11 and 13-15 are remain for examination on the merits.
Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly claimed “lifeline assembly including the boarding apparatus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Fig. 2A clearly shows that the lifeline assembly 240 is completely separate from the boarding apparatus 230 and not combined as is newly claimed.  Applicant argues that Fig. 2A and specifically item 240 shows the lifeline assembly includes the boarding apparatus 230; the examiner disagrees and Fig. 2A clearly shows them separate.
8.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the ‘pin release system’ as described in the specification.  Any structural detail that is essential for a The pin release system is clearly disclosed but not shown in the drawing figures. The drawings also fail to clearly show the disclosed lifeline assembly that includes a boarding apparatus.  Appropriate correction is required.
9.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
10.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
11.	The disclosure is objected to because of the following:
pin release system’ for corresponding to such being shown in the drawing figures, and (2) does not sufficiently support “lifeline assembly including the boarding apparatus” as claimed.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	As best understood by the examiner, claims 1-4, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parish (US 4723929 A), in view of Merten (US 7585197 B1), and further in view of Russell (US 9962990 B2).  Parish discloses a flotation device (life raft) comprising: an inflation tube [11]; a first loop patch (col. 3, line 39) coupled to the inflation tube; and a boarding apparatus (boarding ramp) [15].  Parish does not explicitly disclose (for claim 1) a boarding apparatus comprising: a central rope having a first end and a second end, the first end coupled to the first loop patch; a first loop proximate the first loop patch and disposed on a first side of the central rope; a second loop proximate the first loop and disposed on a second side of the central rope, the second side being opposite the first; and a third loop proximate the second loop and disposed on the first side of the central rope; the first loop extends from a first knot disposed on the central rope proximate the first end to a second knot on the central rope, wherein the second knot is adjacent to the first knot, and the second loop extends from the second knot to a third knot on the central rope, wherein the third knot is adjacent to the first knot; nor (for claim 11), a lifeline assembly comprising: a lifeline extending from adjacent loop patches in the plurality of loop patches; and a boarding apparatus extending between a first loop patch in the plurality of loop patches and a second loop patch in the plurality cords) [61] are affixed, the loop patches are disposed at least partially around a perimeter of the inflation tube [11].  In addition, Merten discloses a crew overboard self-rescue device for boarding or re-boarding a watercraft; such a device has at least one central line with a plurality of loops (stirrups) used as steps for boarding purposes and also includes stirrup spreaders [46] comprising a short length of tubing (heat shrink tubing as claimed merely refers to a method of making the tubing, and not only is such method well known in the art, a claimed method of making an apparatus within an apparatus claim carries insignificant patentable weight; nevertheless, providing such tubing would facilitate boarding for the apparatus as would have been recognized by one of ordinary skill in the art).  Also, it is known to use a central rope with loops attached with knots to the central rope for mounting purposes as is disclosed in Russel (which shows a central rope with a plurality of loops tied on each side of the central rope with knots).  In view of the above disclosures, it would have been considered obvious to provide a known device similar to Merten made with rope similar to a known device similar to Russel with a flotation device (life raft) similar to a known device similar to Parish, to facilitate rescue from the water of a crew who has fallen overboard as would have been recognized by one of ordinary skill in the art.  The number and location of loop patches about the perimeter of the inflation tube of the flotation device (life raft) would have been considered a matter of preference to provide versatility and an ability to affix a plurality of such devices to the flotation device; also, such a plurality of loop patches about the perimeter of the inflation tube would facilitate each end of such a device to be secured to the flotation device and above the water for ready access when not in use.  Similarly, the particular number and location of such features, including lifelines and known loops and knots (including slipknots) would have been considered a matter of preference to facilitate multiplicity, durability, and/or performance of the device as would have been recognized by one of ordinary skill in the art.  In addition, the particular means chosen for removably coupling the ends of the central rope of such a device to the flotation device would have been considered a matter of design preference to one of ordinary skill in the art; especially, since slip knots are well known in the art.  Nonetheless, such a device as explained in this rejection would meet the claims for such a flotation device, boarding apparatus and lifeline assembly.  Applicant has not presented any unknown features or unexpected results to materially differentiate the claimed invention over the known features disclosed in the prior art.  The prior art references discloses the individual features claimed by applicant and combining such known features would facilitate versatility and multiplicity of known features for a flotation device to enhance boarding and rescue capability, as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Response to Arguments
14.	Applicant’s arguments with respect to the claims have been considered but are essentially moot due to applicant’s amended claims and the resulting new and/or modified grounds of rejection presented in this Office Action (OA).  Nevertheless, applicant’s remarks are considered sufficiently addressed in the body of the rejection(s) presented in this OA.
The following additional comments are provided for applicant’s consideration:
a.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
b.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rational to combine is as stated in the body of the obviousness rejection and applicant’s arguments are not persuasive against such rationale.
c.	In response to applicant's argument that the features of one reference cannot be incorporated into another, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/02/2021